Citation Nr: 1113745	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  10-04 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for thyroid disability, to include multi-nodular goiter of the thyroid.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an eye disability, to include retinopathy and posterior subcapsular cataract, right eye.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1946 to November 1947.  He also had unverified duty with the United States Coast Guard - Merchant Marines during World War II.

This matter came to the Board of Veterans' Appeals (Board) from a July 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was received in September 2007, a statement of the case was issued in December 2009, and a substantive appeal was received in February 2010.  The Veteran testified at a Board hearing in January 2011.

At the Board hearing, the Veteran submitted new evidence in support of his appeal and waived RO review of such additional evidence.  See 38 C.F.R. §§ 19.9, 19.31(b)(1) (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board notes that the July 2007 rating decision also denied entitlement to service connection for low back disability, heart disability, to include hypertension and coronary artery disease, and diabetes mellitus, type II.  A notice of disagreement was received in September 2007, and a statement of the case was issued in December 2009; however, the Veteran did not perfect an appeal with regard to these issues.  At a January 2011 Board hearing, the Veteran clarified that he was not appealing these matters.  Thus, the Board does not have jurisdiction of these issues.

A June 16, 2010 rating decision denied entitlement to service connection for Barrett's esophagus and salivary gland complications.  In July 2010, the Veteran submitted additional information in support of these claims, and was advised that they were no in appellate status at the January 2011 Board hearing.  The Board does not have jurisdiction of these issues, as the Veteran has not perfected an appeal as to the RO's June 2010 determination.  Should the Veteran disagree with the RO's findings in the June 2010 rating decision, he should file a notice of disagreement, within the applicable one-year time period, by June 16, 2011.  38 U.S.C.A. § 7105.

The issue of entitlement to service connection for eye disability, to include retinopathy and posterior subcapsular cataract, right eye, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


FINDINGS OF FACT

1.  In August 1988, the RO denied entitlement to service connection for thyroid disability; the Veteran did not file a notice of disagreement.

2.  In October 1998, the Board denied entitlement to service connection for thyroid disability; the Veteran did not file an appeal.

3.  In January 2000 and February 2003, the RO denied entitlement to service connection for thyroid disability and eye disability; the Veteran did not file a notice of disagreement with regard to either decision.

4.  Additional evidence received since the RO's February 2003 decision which denied entitlement to service connection for thyroid disability and eye disability is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claims, and raises a reasonable possibility of substantiating the claims.

5.  The Veteran was potentially exposed to ionizing radiation during participation in Operation CROSSROADS in 1946.

6.  A dose estimate from the Defense Threat Reduction Agency (DTRA) indicates that the Veteran was exposed to 1.9 rem of mean total external gamma dose; 4.1 rem of upper bound gamma dose; 0 rem of mean total external neutron dose and upper bound neutron dose; 0 rem of internal committed dose to the thyroid/parathyroid (alpha); .002 rem of upper bound committed alpha dose to the thyroid/parathyroid; .67 rem of the internal committed beta plus gamma dose to the thyroid/parathyroid; and 6.7 rem of upper bound committed beta plus gamma dose to the thyroid/parathyroid.

7.  The Veteran's multi-nodular goiter of the thyroid is not a disease subject to radiation-exposed veterans, and is not a radiogenic disease.

8.  Multi-nodular goiter of the thyroid was not manifested during the Veteran's active duty service or for many years after discharge from service, nor is multi-nodular goiter of the thyroid otherwise related to active duty, including any exposure to ionizing radiation during service.


CONCLUSIONS OF LAW

1.  The February 2003 rating decision denying entitlement to service connection for thyroid and eye disabilities is final.  38 U.S.C.A. § 7105 (West 2002).

4.  New and material evidence has been received since the RO's February 2003 rating decision which denied entitlement to service connection for thyroid and eye disabilities, and the claims of service connection are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

5.  Multi-nodular goiter of the thyroid was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA) of 2000

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In light of the favorable decision as it relates to the finding that new and material evidence has been received to reopen the claims of service connection for thyroid and eye disabilities, no further discussion of VCAA is necessary with regard to whether VA complied with the new and material notice and assistance provisions.  See also Kent v. Nicholson, 20 Vet. App. 1 (2006).  With regard to the merits of the eye disability, the matter of VCAA compliance will be addressed in a future merits decision after action is undertaken as directed in the remand section of this decision.  

With regard to the merits of the thyroid disability claim, in June 2006, the Veteran was issued VCAA notice with regard to his claim of service connection for thyroid disability.  In December 2006, the Veteran was issued supplementary notice in compliance with Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  Such notices predated the July 2007 rating decision.  See id.  The letters notified the Veteran of what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman, 19 Vet. App. at 491.  The VCAA letters have clearly advised the Veteran of the evidence necessary to substantiate his claim. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

As will be discussed in detail below, the provisions of 38 C.F.R. § 3.311 provide for development of claims based on a contention of radiation exposure during active service and post-service development of a radiogenic disease.  These provisions do not give rise to a presumption of service connection, but rather establish a procedure for handling claims brought by radiation-exposed veterans.  The Board notes that in January 2007, the DTRA provided a radiation dose estimate with regard to his thyroid.  Subsequently, in December 2009 the VA Chief Public Health and Environmental Hazards Officer provided an opinion regarding the Veteran's exposure to ionizing radiation and his claimed thyroid condition.  The Board notes, however, that the Veteran's thyroid condition is not a radiogenic disease, thus the Board finds that the RO has complied with the procedures set forth in § 3.309 and § 3.311 for the development of claims for radiation exposure.  See Hilkert v. West, 12 Vet. App. 145, 148-50 (1999); aff'd, 232 F.3d 908 (Fed. Cir. 2000).

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's service treatment records and post-service treatment records.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the thyroid condition issue on appeal.

New and material evidence

The Board notes that even if the RO determined that new and material evidence was received to reopen the claim, or that an entirely new claim was received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Veteran has had the opportunity to present evidence and argument in support of his appeal.  There is no indication that the Board's present review of the claim will result in any prejudice to him.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105(c) and a Board denial is final under 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100, and the claim may only be reopened through the receipt of "new and material" evidence.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The regulation applicable to his appeal provides that new and material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a September 1988 rating decision, the RO denied entitlement to service connection for adenoma, thyroid gland.  The Veteran did not file a notice of disagreement, and thus the decision is final.  38 U.S.C.A. § 7105(c).

In an October 1992 rating decision, the RO denied entitlement to service connection for thyroid condition, claimed as due to radiation exposure.  The Veteran perfected an appeal to the Board.  In an October 1998 decision, the Board denied entitlement to service connection for a thyroid goiter, defined as a thyroid multinodular colloid goiter and a parathyroid adenoma, due to exposure to ionizing radiation.  Such decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

In November 1999, the Veteran filed a claim to reopen entitlement to service connection for thyroid condition, and filed a claim of service connection for blurred vision, both as due to radiation exposure.  A January 2000 rating decision denied entitlement to service connection for "blurred vision" and determined that new and material evidence had not been received to reopen a claim of entitlement to service connection for a thyroid disorder.  The Veteran did not file a notice of disagreement, and thus the decision is final.  38 U.S.C.A. § 7105(c).

In September 2000, the Veteran filed a claim to reopen entitlement to service connection for thyroid disability and eye disability, both as due to radiation exposure.  A February 2003 rating decision denied service connection for both disabilities on the merits.  The Veteran did not file a notice of disagreement, and thus the decision is final.  38 U.S.C.A. § 7105(c).

In March 2004, VA issued correspondence to the Veteran informing him that a revised dose estimate was required in light of a National Research Council (NRC) report, issued on May 8, 2003, which determined that radiation doses provided by the Defense Threat Reduction Agency (DTRA) may have underestimated the amount of radiation to which some veterans were exposed.  In a July 2007 rating decision, the RO confirmed and continued the prior denials of service connection for eye condition and thyroid condition.  Such rating decision is the subject of this appeal.  

A revised dose estimate was prepared in January 2007 pertaining to the thyroid, and a revised dose estimate was prepared in August 2008 pertaining to the eye.  As a result, additional opinions have been proffered by the Chief Public Health and Environmental Hazards Officer with regard to both claimed conditions.  The Veteran has also submitted an April 2006 private opinion pertaining to the eye which was not of record at the time of issuance of the February 2003 rating decision.  Due to the revised dose estimates, the VA opinions of record proffered in light of the revised dose estimate, and the private opinion pertaining to the eye, it is clear that new evidence has been received which relates to unestablished facts necessary to substantiate the merits of the claims, specifically the Veteran's radiation exposure in service and the etiology of his claimed disabilities.  Thus, the claims of service connection for thyroid disability and eye disability are reopened.  38 U.S.C.A. § 5108.  

As detailed, the Board has determined that new and material evidence has been presented to reopen the claim of service connection for thyroid disability.  The merits of this claim of service connection is addressed below.  The Veteran has been given an opportunity to submit medical evidence, personal statements, and lay statements.  The June 2006 VCAA letters included information concerning direct service connection as to the claimed issue.  The Board finds that additional development is not warranted and adjudication in the first instance will not prejudice the Veteran's claims on appeal or his enjoyment of any statutory and regulatory procedural rights.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by several different methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service connected, specific to radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, when a "radiogenic disease" first becomes manifest after service, and it is contended that the disease resulted from exposure to ionizing radiation during service, various development procedures must be undertaken in order to establish whether or not the disease developed as a result of exposure to ionizing radiation.  38 C.F.R. § 3.311(a)(1).  Third, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 38 C.F.R. § 3.311, service connection must still be considered under 38 C.F.R. § 3.303(d) in order to determine whether the disease diagnosed after discharge was incurred during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined as either a veteran who while serving on active duty, or an individual who while serving on active duty for training or inactive duty training, participated in a radiation-risk activity.  38 C.F.R. § 3.309(d)(3)(i).  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of 

Hiroshima, Japan, or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945, through July 1, 1946.  38 C.F.R. § 3.309(d)(3)(ii).  The term onsite participation means:  (A) During the official operation period of an atmospheric nuclear test, presence at the test site, or performance of official military duties in connection with ships, aircraft or other equipment used in direct support of the nuclear test.  38 C.F.R. § 3.309(d)(3)(iv)(A).  For tests conducted by the United States, the term operational period means:  (B) For Operation CROSSROADS the period July 1, 1946 through August 31, 1946.  38 C.F.R. § 3.309(d)(3)(v)(M).  The Veteran is a confirmed participant of Operation CROSSROADS, a U.S. atmospheric nuclear test series conducted at Bikini Atoll during 1946.  An October 1986 statement from the Department of the Navy confirmed that the Veteran served aboard the USS Rockingham (APA 229) during Operation CROSSROADS, as a seaman apprentice.

Diseases specific to radiation-exposed veterans for the purpose of presumptive service connection are the following:  (i) leukemia (other than chronic lymphocytic leukemia); (ii) cancer of the thyroid; (iii) cancer of the breast; (iv) cancer of the pharynx; (v) cancer of the esophagus; (vi) cancer of the stomach; (vii) cancer of the small intestine; (viii) cancer of the pancreas; (ix) multiple myeloma; (x) lymphomas (except Hodgkin's disease); (xi) cancer of the bile ducts; (xii) cancer of the gall bladder; (xiii) primary liver cancer (except if cirrhosis or hepatitis B is indicated); (xiv) cancer of the salivary gland; (xv) cancer of the urinary tract; (xvii) cancer of the bone; (xviii) cancer of the brain; (xix) cancer of the colon; (xx) cancer of the lung; and (xxi) cancer of the ovary.  38 C.F.R. § 3.309(d)(2).  The medical evidence of record does not reflect that the Veteran has cancer of the thyroid, and multi-nodular goiter of the thyroid is not identified as a disease for which presumption of service connection applies, and section 3.309(d) is not for application in this case.

As to the second method for establishing service connection, the provisions of 38 C.F.R. § 3.311 provide for development of claims based upon a contention of radiation exposure during active service and post-service development of a radiogenic disease.  The purpose of these provisions is to relieve claimants of the burden of having to submit evidence to show that their disease may have been induced by radiation.  These provisions do not give rise to a presumption of service connection, but rather establish a procedure for handling claims brought by radiation exposed veterans or their survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  The governing regulation essentially states that, in all claims in which it is established that a radiogenic disease first became manifest after service, and it is contended that the disease resulted from radiation exposure, a dose assessment will be made.  Dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).  In all other claims involving radiation exposure, a request will be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintain, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  

For purposes of 38 C.F.R. § 3.311, a "radiogenic disease" is defined as a disease that may be induced by ionizing radiation.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv), (b)(5)(iv).  Thyroid cancer (ii) and non-malignant thyroid nodular disease (xvii) have not been diagnosed, and multi-nodular goiter of the thyroid is not considered a radiogenic disease per 38 C.F.R. § 3.311(b)(2)(i)-(xxiv).

As detailed, hereinabove, the Veteran is considered a radiation-exposed veteran, as defined under 3.309(d)(3)(i)(ii)(A), as he is a confirmed participant of Operation CROSSROADS, conducted at Bikini Atoll in 1946.  38 C.F.R. § 3.309(d)(3)(v)(B).  But multi-nodular goiter of the thyroid is not considered a "radiogenic disease" per 38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  Thus, although the Veteran participated in a radiation risk activity during service, as defined in 3.309(d)(3)(ii), the claimed disability is not considered radiogenic diseases per 38 C.F.R. § 3.311(b)(2).

Notwithstanding the above, when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability or to the regulatory development procedures applicable to a radiogenic disease, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  In other words, the fact that the veteran may not meet the requirements of a presumptive regulation would not in and of itself preclude him from establishing service connection, because he may in the alternative establish service connection by way of proof of actual direct causation.

Service treatment records reflect that on examination for enlistment in January 1946 there was no report of thyroid or other endocrine abnormality and he was found qualified for active service.  The service clinical records include no reference to treatment for, or diagnosis of, a thyroid disability.  At the time of the November 1947 separation examination, there was no report of any thyroid abnormality.

Post service VA treatment records reflect that in January 1981 a growth was noticed on the Veteran's neck.  In April 1981 his neck and thyroid were not enlarged.  In October 1986 he complained of choking easily since 1976 and that the choking was gradually worsening.  In April 1987 his thyroid was not enlarged.  In September 1987 no thyromegaly was observable.

He underwent a radionuclide thyroid scan and a computerized tomography (CT) scan of the neck in November 1987.  The tests indicated possible hypothyroidism or hyperparathyroidism.

A VA esophogram was performed in May 1988.  The impression was extrinsic mass effect on the right side of the cervical esophagus; thyroid mass versus other malignancy must be considered.  A total thyroidectomy was performed at a VA medical facility in February 1991.  The operation report contains a diagnosis of right thyroid nodule, post radiation exposure.  The associated pathology report diagnosed multi- nodular colloid goiter.

Treatment records dated from October 1989 to November 1993 from the Green Hospital are negative for complaints, symptoms or findings regarding a thyroid condition.  Treatment records dated from November 1989 to January 1992 from Martin Luther Hospital contain entries dated in November and December 1989 noting radiation exposure in service.  During a November 1989 examination no thyromegaly was found.

In correspondence dated in March 1992, the Defense Nuclear Agency (DNA) confirmed the veteran's participation in Operations CROSSROADS, an atmospheric nuclear test conducted at the Bikini Atoll in July 1946.  A search found no recorded dosimetry data of radiation exposure for the veteran.  It was noted that the individual scientific dose assessment indicated that the Veteran's probable dose would have been .540 rem gamma, with an upper error bound of .880 and a low error bound of .400 rem gamma.  The letter specifically states that the Veteran's duties as a coxswain and his possible involvement with contaminated small craft were taken into account in arriving at a dose.  Moreover, scientific literature disclosed that due to the distance of the Veteran's unit from the two CROSSROADS detonations, he had virtually no potential for exposure to neutron radiation.  The corresponding committed dose to the thyroid was also less than 0.150 rem.

Accompanying the March 1992 letter from the DNA was a history of the USS Rockingham during Operations CROSSROADS at the Bikini Atoll in 1946.  A review of these documents places the ship 18 miles from detonation of Test ABLE on July 1, and 16 miles from the detonation of Test BAKER on July 25.  The Rockingham did not reenter the lagoon until the 30th.  It left the Bikini Atoll on August 24th.  When it arrived at Pearl Harbor in September, fifteen of its small craft were determined to be radiologically hazardous and were sunk.  The Rockingham did have low level radioactive contamination by the lagoon waters following BAKER, but the contamination was confined to the hull exterior at the waterline and to the salt water piping systems.  The Rockingham received its operational radiological clearance on December 4, 1946, after decontamination at the San Francisco Naval Shipyard. Readings from a total of 18 recovered film badges for the Rockingham revealed a mean exposure of .011 rem gamma with a range of zero to .05 rem gamma.  The history states that compared to other tests, the exposures for Operation CROSSROADS were relatively low.  Approximately 99 percent of all recorded radiation exposures were from 0 to .05 rem gamma.  The highest recorded cumulative radiation exposure for any individual at Operation CROSSROADS was 3.72 rem gamma, which is within the national occupational radiation exposure standards which permit 5.0 rem gamma per year.

In response to the RO's request for a medical advisory opinion, the VA Assistant Chief Medical Director for Environmental Medicine and Public Health reviewed the claims folder and the dose estimate for the veteran.  In a July 1992 memorandum it was noted that the Veteran developed an enlarged thyroid some 41 years after his radiation exposure and that nodules were found a year after that.  A subsequent thyroidectomy disclosed adenomas.  The letter notes that thyroid nodules are known to occur after ionizing radiation exposure and that they resemble nodules occurring with hypothyroidism.  Such nodules are much more common after exposure during childhood and have been most commonly reported in adults after internal radiation from ingested I- 131.  It seemed very unlikely that external gamma exposures of less than one rad to adults would be detectably associated with benign thyroid nodules.  The letter closes with the opinion that the Veteran's dose was lower than the cited value and that it was highly unlikely that his disease could be attributed to his ionizing radiation exposure in service.

Treatment records dated from January 1989 to February 1993 from the Scripps Clinic include an examination report dated in February 1993 in which it is noted that the Veteran's hypothyroidism required an increased dosage of Synthroid.  The report is negative for an opinion regarding the etiology of the condition.

During the Veteran's personal hearing in September 1994 he testified that he was a coxswain on the Rockingham.  As such he ferried people back and forth between target ships and the Rockingham in a landing craft.  Two tests were conducted, ABEL was an aerial shot, 500 feet above the surface.  He testified that his ship was only four or five miles from the detonation, not 18 or 20 like the Department of Defense said.  They came back to the target area within about two hours.

After Test BAKER his ship steamed back into the target area within three or four hours.  Then all ships were ordered out of the area for about two days.  Then they came back in and he took people to various target ships.  He was required to wear rain gear and a film badge.  A Geiger counter test was performed on him and he was told his exposure was 3.2 rems.  He showered down and was tested again and the reading was way down.  He feels the Department of Defense must be using an overall average.  When they got to Pearl Harbor they had to sink some of the landing craft that were radioactive.  They went from Pearl Harbor to San Francisco. They were not allowed to enter the harbor at San Francisco until they washed down the ship.

The Veteran testified that he broke out in red blotches while on leave in March 1947.  His doctor did not know why, maybe an allergy.  He had the same problem three or four years later.  About 1970 he developed a choking problem.  In the late 1970s his choking was worse.  A private doctor found lobes on his thyroid.  The Government said it would take care of radiation victims.  He assumed the VA assumed his thyroid condition was a result of radiation exposure.  The VA removed his thyroids and parathyroids in 1990.  That pretty much eliminated the choking.  Now he has a condition of his voice box.  It goes out if he talks for a while.  A VA doctor thought his thyroid condition was due to radiation exposure.  A fellow who was on the Veteran's landing craft has a similar problem.  He has talked to veterans who have major thyroid and voice box problems.  He has not been exposed to radiation since service.

In a letter dated in January 1995, Sultan Shah, M.D., states that he has treated the Veteran for hypertension and diabetes mellitus since 1982, that the Veteran was advised to have his thyroid evaluated in 1987 and underwent a thyroidectomy in February 1991.  The letter adds that the Veteran was exposed to radiation while in the Navy and that [the Veteran] attributes his thyroid abnormality to his radiation exposure.

During the Veteran's personal hearing in April 1998 he testified that he was present during Operation CROSSROADS, which consisted of two tests, ABLE and BAKER near the island of Bikini.  Test ABLE was an air blast that was detonated about 9 A.M. and his ship was back in its berthing area, within a quarter of a mile of ground zero by 11 A.M.  They remained in that area for about three weeks.  They were allowed to go ashore on Bikini during that time.  No decontamination was performed after ABLE.  The Veteran did work on some of the target ships between ABLE and BAKER.  Much of the Veteran's testimony was a reiteration of testimony given earlier.

The Veteran testified that his thyroid problem started about 20 years prior.  It began as a choking problem and a speech box problem developed later.  A private doctor said he had three nodules on one thyroid and some nodules on the other.  The VA removed his thyroid and parathyroids.  The operation helped with his choking problem but he still has trouble swallowing.  A VA doctor said his condition would have turned into cancer if they had not taken his thyroid and parathyroids out.  A VA doctor wrote a letter stating that his condition is due to radiation exposure.  Other doctors told him that they felt that his condition was due to radiation exposure, but that it could be caused by several things and that they did not have conclusive proof.  He stated that no one in his family has had a thyroid problem.

The Veteran submitted an article entitled Irradiation of Personnel During Operation Crossroads: An Evaluation Based on Official Documents.  The article essentially states that safety precautions at Operation CROSSROADS were inadequate, that such precautions as were prescribed were often not followed and that the testing equipment was not sufficiently sophisticated to record all of the radiation exposure that occurred.  The conclusion was that any DNA estimates are therefore flawed.

A letter dated in May 1998 from the Loma Linda VAMC Environmental Physician states that the Veteran's medical records showed that he had a thyroid multinodular colloid goiter and a parathyroid adenoma surgically removed.  It was his opinion that it was more likely than not that those lesions were caused by the Veteran's past heavy radiation exposure.

In 2000, it was recommended an independent review be conducted of the reconstructed radiation doses provided by the DTRA, previously the DNA.  This review was accomplished by the NRC.  The NRC report, issued on May 8, 2003, determined that radiation doses provided by DTRA may have underestimated the amount of radiation to which some veterans were exposed.  Thus, a revised dose estimate was received with regard to the Veteran's amount of radiation exposure.

A January 2007 memorandum from the DTRA reflects that the Veteran was a confirmed participant of Operation CROSSROADS, conducted at Bikini Atoll in 1946.  The scenario provided a description of the Veteran's participation activities based on available military records and the Veteran's recollections and statements, and it also included the assumptions about his participation activities and environment in which he received a radiation dose.  The Veteran reviewed the scenario description and indicated his acceptance with the enclosed scenario.  His comments were considered in developing his dose assessment.  A 'Radiation Dose Assessment (RDA) Report' was prepared for the Veteran and such report was completed in accordance with the recommendations provided by the May 2003 NRC's report on the DTRA's dose reconstruction program.  The RDA Report contains background information, the Veteran's unit and personal activities, an external dose assessment, and an internal dose assessment.  The doses were summarized as follows:

Mean total external gamma dose:  1.9 rem
Upper bound gamma dose:  4.1 rem

Mean total external neutron dose:  0.0 rem
Upper bound neutron dose:  0.0 rem

Internal committed alpha dose to the thyroid/parathyroid:  0.0 rem
Upper bound committed alpha dose to the thyroid/parathyroid:  0.002 rem

Internal committed beta plus gamma dose to the thyroid/parathyroid:  0.067 rem
Upper bound committed beta plus gamma dose to the thyroid/parathyroid:  6.7 rem

Per a memorandum from the Veterans Benefits Administration (VBA), on July 11, 2007, the Chief Public Health and Environmental Hazards Office provided an opinion indicating that it is unlikely that the Veteran's multinodular thyroid goiter could be attributed to exposure to ionizing radiation during service.  As a result of this opinion, VBA determined that there was no reasonable possibility that the Veteran's multinodular thyroid goiter was the result of such exposure.  Unfortunately, however, the July 11, 2007 opinion was not associated with the record.  

Thus, in April 2009, the Director, Compensation and Pension Service, requested another opinion concerning the relationship between multi-nodular goiter based on the January 2007 dose estimate.  

In December 2009, the Chief Public Health and Environmental Hazards Officer conducted a review of the January 2007 dose estimate and record.  The opinion cites to a study which reported an elevated risk of benign thyroid nodules post Chernobyl; this was considered by the World Health Organization to be in line with the few studies associating benign thyroid nodules and other autoimmune diseases with radiation exposure.  The BEIR VII report indicated that several non-malignant disease, including thyroid disease, do show a dose response.  However, they found it was not possible to rule out a model with a threshold of 0.6 Sievert (50 rem) or higher.  The Veteran's thyroid dose was 10.8 rem.  Furthermore, Nagataki published the results of a follow-up study of thyroid disease in atomic bomb survivors which showed that for individuals over the age of 20 when exposed, the excess risk of developing benign thyroid nodules per Sv was only 0.25 which was not considered significantly different from the unexposed controls.  In view of the above, it was the opinion that it was not likely that the Veteran's multi-nodular goiter could be attributed to ionizing exposure while in the military service.

As a result of this opinion, the Director of Compensation and Pension Service determined that there was no reasonable possibility that the Veteran's multinodular thyroid goiter was the result of such exposure.  

At the Board hearing, the Veteran essentially provided a reiteration of prior testimony as to his in-service duties, experiences, and radiation exposure during service.  He also testified that several doctors have told him that his thyroid and eye conditions are due to radiation exposure.

The Board acknowledges that there are more recent private opinions of record which discuss the Veteran's radiation exposure; however, such opinions discuss conditions other than the thyroid.  Thus, there are no further written opinions of record pertaining to the thyroid other than those discussed hereinabove.

Upon review of the entire evidence of record, to include the treatment records, lay statements of the Veteran, records pertaining to Operation CROSSROADS, records from the DTRA to include the dose estimates, and the private and VA opinions of record, it is clear that the Veteran was exposed to ionizing radiation during his period of active service; however, the preponderance of the evidence is against a finding that such exposure caused his multi-nodular goiter of the thyroid.  

Where the Board is presented with conflicting medical evidence, it is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this regard, the Board notes that the Federal Circuit and the Court have both specifically rejected the "treating physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Instead, the Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases).

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

The Board has determined that the opinion from Dr. Shah cannot provide the basis for granting service connection for multi-nodular goiter of the thyroid.  Such opinion simply notes that the Veteran attributes his thyroid condition to radiation exposure, but does not contain a medical opinion to that effect.  The source of a medical expert's information goes to the credibility of the medical evidence.  A transcription of lay history unenhanced by any additional medical comment by the examiner does not constitute competent medical evidence.  Moreover, a veteran's subjective complaint is also not competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

The VA Environmental Physician's medical opinion that attributes the Veteran's thyroid condition to his active service is also entitled to little to no probative weight.  The term "heavy radiation exposure" is ambiguous, and there is no indication that the physician reviewed the Veteran's initial dose estimates in formulating the opinion.  Likewise, such opinion was proffered prior to the January 2007 revised dose estimate.  An opinion based on such vague and unsubstantiated reports cannot provide the basis for service connection.  Moreover, the thyroidectomy report was negative for the basis upon which the Veteran's condition was attributed to radiation exposure.  The Board is not bound to accept medical opinions that are based on history supplied by the veteran, where that history is unsupported by the medical evidence.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

Such opinions without any supporting rationale or citation to medical study is in stark contrast to the more recent December 2009 VA opinion which consisted of a complete review of the claims folder, and reference to pertinent studies pertaining to the association between radiation exposure and the development of multi-nodular goiter of thyroid.  As detailed, in January 2007 the DTRA provided a revised dose estimate in light of the Veteran's verified participation in Operation CROSSROADS, and such dose estimate took into consideration the Veteran's recollections and statements, and the Veteran reviewed the scenario description and indicated his acceptance.  An opinion was provided in light of such dose estimate.  As detailed, the December 2009 opinion essentially cites to studies associating benign thyroid nodules with radiation exposure.  However, essentially the Veteran's thyroid dose estimate was lower than the thresholds discussed in the studies.  Thus, the VA physician found that it was unlikely that his multi-nodular goiter could be attributed to ionizing radiation exposure while in service.  Such opinion cites to relevant studies with regard to the probability of the Veteran's thyroid condition being due to radiation exposure.  Based on the Veteran's dose estimate of radiation exposure, the examiner could not find any medical evidence to support an association between his exposure to radiation and multi-nodular goiter.  The Board accepts the December 2009 VA opinion as being the most probative medical evidence on the subject, as it contains detailed rationale for the medical conclusions and is based on sound medical principles.  See Boggs v. West, 11 Vet. App. 334 (1998).  

The Board has given consideration to whether the Veteran's multi-nodular goiter of the thyroid is directly related to service.  As detailed, service treatment records are void of any finding of a thyroid disorder.  The first evidence of hyperthyroidism was in November 1987, approximately 40 years after service.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In adjudicating this claim, the Board must assess the Veteran's competence and credibility with respect to his statements and other lay testimony.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

The Board has considered the Veteran's lay contentions that his thyroid condition is a result of exposure to radiation in service.  The Board finds that the Veteran is competent to state his recollections of his in-service experiences, and his assertions as to his in-service duties and radiation exposure are credible.  As detailed his recollections and statements were used by the DTRA in preparing the revised dose estimate in January 2007 and preparing the RDA Report  The Veteran, however, is not competent to assess his levels of radiation exposure, as he does not have the requisite expertise.  Likewise, without any medical expertise, the Veteran lacks the competence to relate his condition to his exposure to radiation during service.  Thus, any such statements regarding his dose estimates or etiology of his condition are deemed not competent.

As the preponderance of the evidence is against the Veteran's claim of service connection for thyroid condition, the benefit of the doubt provision does not apply.  Service connection for multi-nodular goiter of thyroid is denied. 


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for thyroid disability, but entitlement to service connection for thyroid condition, to include multi-nodular goiter of thyroid, is denied.

New and material evidence having been submitted, the claim of entitlement to service connection for an eye disability is reopened.  To this extent, the appeal is granted, subject to the directions set forth in the following remand section of this decision.


REMAND

The Veteran has claimed "eye" disability due to ionizing radiation exposure during service, specifically during Operation Crossroads.  He has claimed retinopathy, and recent medical evidence reflects a diagnosis of posterior subcapsular cataract of the right eye.

As detailed hereinabove, service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. Cir. 1997).  First, there are certain types of cancer which will be presumptively service connected.  See 38 U.S.C.A. § 1112c; 38 C.F.R. § 3.309(d).  Secondly, 38 C.F.R. § 3.311(b) includes a list of "radiogenic diseases" which will be service connected provided that certain conditions specified in that regulation are met.  38 C.F.R. § 3.311(b) further states that, if the veteran has one of the radiogenic diseases, a dose estimate should be obtained and the case will be referred to the VA Under Secretary for Benefits for review as to whether sound scientific medical evidence supports the conclusion that it is at least as likely as not that the veteran's disease resulted from radiation exposure during service.  Third, direct service connection can be established for a disorder claimed to be a result of exposure to ionizing radiation by "show[ing] that the disease or malady was incurred during or aggravated by service, a task which includes the difficult burden of tracing causation to a condition or event during service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir. 1994).

When it is determined (i) A veteran was exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan, from September 1945 until July 1946, or other activities as claimed; (ii) The Veteran subsequently developed a radiogenic disease; and (iii) Such disease first became manifest within the period specific in paragraph (b)(5) of this section; before its adjudication the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with paragraph (c) of this section.  38 C.F.R. § 3.311(b)(i)-(iii).  The term "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include (xvi) posterior subcapsular cataracts, which must become manifested 6 months or more after exposure.  38 C.F.R. § 3.311(b)(2)(xvi), (b)(5)(iii).  When a "radiogenic disease" listed in 38 C.F.R. § 3.311(b)(2) first becomes manifest after service, and it is contended that the disease resulted from exposure to ionizing radiation during service, various development procedures must be undertaken in order to establish whether or not the disease developed as a result of exposure to ionizing radiation.  38 C.F.R. § 3.311(a)(1).  Specifically, VA must request certain radiation dose information and then refer the claim to the Under Secretary for Benefits for further consideration.  38 C.F.R. § 3.311(a)(2) and (b)(1).

38 C.F.R. § 3.311(b) does not provide presumptive service connection for "radiogenic diseases."  Rather, it outlines a procedure to be followed in adjudicating a claim of service connection for such diseases.  Ramey, 9 Vet. App. at 45.

At the Board hearing, the Veteran submitted January 2011 medical evidence reflecting a diagnosis of a visually significant posterior subcapsular cataract of the right eye.  As discussed hereinabove, the DTRA has determined that the Veteran was exposed to ionizing radiation during military service.  A dose estimate pertaining to the eye had previously been requested pertaining to his claim of retinopathy due to radiation exposure.  An August 2008 dose assessment for the Veteran's eye reflects a total eye dose beta plus gamma of 1.3 rem and total eye dose alpha of 0 rem.  Thus, this claim is referred to the Under Secretary for Benefits for review as to whether sound scientific medical evidence supports the conclusion that it is at least as likely as not that the Veteran's disease resulted from radiation exposure during service.  38 C.F.R. § 3.311(c).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

Accordingly, the case is REMANDED for the following actions:

1.  This matter should be referred to the Under Secretary for Benefits to obtain an opinion as to whether sound scientific and medical evidence supports the conclusion that it is at least as likely as not, or that there is no reasonable possibility, that the Veteran's posterior subcapsular cataract in the right eye resulted from exposure to ionizing radiation during active service, taking into consideration the factors listed under 38 C.F.R. § 3.311(e).  If required, the Under Secretary for Benefits should consider whether an opinion from an outside consultant is necessary to address this claim, per 38 C.F.R. § 3.311(d).

2.  The Veteran and his representative should be informed of the findings/determination of the Under Secretary for Benefits and, in this regard, they should be provided copies of any reports, medical opinions, and determinations made in connection with this referral.

3.  Following completion of the above, the RO should, in accord with 38 C.F.R. § 3.311(b)(1)(iii) and (f), readjudicate the issue on appeal and in connection therewith, discuss all evidence received since the December 2009 statement of the case.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  The supplemental statement of the case must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


